Appeal from a judgment of the Supreme Court, Seneca County (Dennis E Bender, A.J.), entered May 19, 2005 in a divorce action. The judgment, among other things, dissolved the marriage between defendant and decedent by reason of defendant’s cruel and inhuman treatment of decedent.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present— Pigott, Jr., PJ., Scudder, Kehoe, Smith and Pine, JJ.